Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-22-00250-CV

                                          EX PARTE T.T.

                     From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021W0607
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 9, 2022

MOTION TO DISMISS GRANTED; DISMISSED

           On April 21, 2022, the State of Texas filed a notice of restricted appeal challenging an

“Order Granting Expunction” signed on December 3, 2021. After we formally set this case for

submission on the parties’ briefs, the State filed a motion seeking to dismiss its restricted appeal.

The State also requested expedited issuance of the mandate.

           After consideration, we grant the motion and dismiss the restricted appeal. See TEX. R.

APP. P. 42.1(a)(1). Because the motion does not disclose an agreement regarding the assessment

of costs, we order all costs assessed against the State. See id. R. 42.1(d) (absent agreement of the

parties, costs are taxed against appellant). We further order the clerk of the court to immediately

issue the mandate. See id. R. 18.1(c).

                                                   Luz Elena D. Chapa, Justice